Name: Commission Regulation (EEC) No 1246/82 of 19 May 1982 on the intervention measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 143/25 COMMISSION REGULATION (EEC) No 1246/82 of 19 May 1982 on the intervention measures to be taken in the beef and veal sector following outbreaks of foot-and-mouth disease in Denmark strictly necessary to allow the stocks of male animals overhanging the market to be slaughtered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Articles 6 (5) and 23 thereof, Whereas outbreaks of foot-and-mouth disease have been declared in certain areas of Denmark ; whereas, consequently, certain traditional markets have been closed for veterinary reasons for meat from animals originating in such areas ; whereas, such circumstances could lead to a situation of heavy over-supply and depressed prices in the areas concerned ; Whereas pursuant to Article 1 of Commission Regula ­ tion (EEC) No 1241 /82 of 19 May 1982 fixing the buying-in prices for forequarters of beef applicable from 20 May 1982 (2) intervention of beef and veal is limited to forequarters only ; whereas, in order that the producers may avoid the negative economic conse ­ quences of the foot-and-mouth disease, provisions should be made under the intervention system for buying in of carcases from the abovementioned areas ; whereas these measures should be limited to a period 1 . On the islands of Fyn and Sjaelland the Danish intervention agency shall buy in meat of the categories listed in the Annex at the prices given against each such category. 2. Paragraph 1 shall only apply to meat from animals from the two islands concerned. 3 . The Danish authorities shall take all necessary measures in order to ensure that the condition laid down in paragraph 2 is fulfilled. Article 2 This Regulation shall enter into force on 24 May 1982. It shall apply until 5 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) See page 14 of this Official Journal . No L 143/26 Official Journal of the European Communities 20 . 5 . 82 ANNEX Buying-in price in ECU per 100 kg of product Upper limit Lower limit DENMARK Carcases from : Stude 1 Kl Tyre prima Ungtyre 1 Kl 265 180 270-862 282-227 261-391 267-074 278-439